DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities: Claim 6 has a grammatical issue and should read “in accordance with the root sum square of the first external-force upper limit value and the second external-force upper limit value”. .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: external-force upper-limit-value estimator in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification in par. 0010-0011 as a functional software module implemented by the control device and performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “difficult” in claim 9 and 11 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, a specific orientation in which the robot has a possibility of contact that involves the robot receiving an external force that causes the detection of the torques by all of the torque detectors included in the robot to be difficult, is interpreted to mean any orientation of the robot that could decrease torque detection accuracy, and the art cited .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hares et al (US 20210267700; hereinafter referred to as Hares).
Regarding Claim 1, Hares teaches a robot system (see Fig. 3) comprising: 
a robot (see robot 101 in par. 0002 and Fig. 1); and 
a control device that controls the robot (see at least control unit in par. 0035 and Fig. 3), wherein the robot includes a first member (see at least arm members 406 in par. 0037 and arm member 406 closest to base 401 in Fig. 4), 
a second member that is rotationally driven around a predetermined first axis relative to the first member (see at least each joint between arm members having specific axis of rotation in par. 0037 and second-most proximal arm member 406 in Fig. 4 interpreted as the second member), and 
a first torque detector that detects a torque around the first axis (see at least torque sensors 409 sensing the applied torque about a joint’s rotation axis in par. 0039 , and the control device includes 
an external-force upper- limit-value estimator that estimates an external-force upper limit value serving as an assumable upper limit value for an external force acting on the second member based on the torque detected by the first torque detector (see at least residual torque for each joint calculated in par. 0044, see also control unit calculating candidate forces Fai(I = 1, 2…N) which would yield the residual joint torques of arm A in par. 0051, the candidate forces are interpreted as external-force upper limit values for each joint and the control unit is interpreted to have a functional software module for calculating them. Note as no specific definition is in this claim or provided in the specification for an assumable upper limit value for an external force, it is broadly interpreted as an estimate of maximum potential force on the joint with the given sensor measurements, and the candidate forces of Hares are interpreted to fall within this scope), and 
controls the robot to avoid an increase in the external force when the estimated external-force upper limit value is larger than a predetermined threshold value (see at least control unit comparing the candidate forces to a threshold force value to determine collision and responding to a collision by stopping or backing away the robot arm in par. 0086-0087 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of Takagi et al (US 20130211596; hereinafter referred to as Takagi).
Regarding Claim 2, Hares teaches The robot system according to Claim 1 (see Claim 1 analysis), wherein the external-force upper-limit-value estimator calculates the external-force upper limit value based on a differential torque between the torque detected by the first torque detector and a calculated torque calculated from an orientation and a movement of the robot (see at least residual torque calculation involving measured joint torque,  torque due to gravity, and driving torque while moving in par. 0044 and residual torque used to calculate candidate forces in par. 0051, see also residual torque being above a baseline to trigger collision analysis in par. 0095).
	Hares fails to explicitly teach the following, but Takagi does teach: 
an absolute value of torque used in calculations to estimate force (see at least dividing an absolute value of the torque command value by a moment arm radius of the link in par. 0009). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Hares to incorporate the teachings of Takagi wherein the absolute value of torque is used to estimate a joint force. The motivation to incorporate the teachings of Takagi would be to increase accuracy of driving force and stiffness at the joint (see par. 0009)

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of Sato et al (US 20160221193; hereinafter referred to as Sato).
Regarding Claim 5, Hares teaches the robot system according to Claim 1 (see Claim 1 analysis). Hares further teaches:
wherein the robot includes a third member (see at least third-most proximal arm member 406 in Fig. 4) that is rotationally driven relatively to the first member around a predetermined second axis disposed in a plane orthogonal to the first axis (see at least second-most proximal joint 405 having an axis orthogonal to the most proximal joint in Fig. 4), and 
a second torque detector that detects a torque around the second axis (see at least torque sensor 409 on second-most proximal joint), and 
Hares does not explicitly teach using the force calculated from each torque detector to determine used to determine the external force upper limit value, but Sato does teach: 
the external-force upper-limit-value estimator estimates the external-force upper limit value by using a first external-force upper limit value calculated based on the torque detected by the first torque detector and a second external-force upper limit value calculated based on the torque detected by the second torque detector (see at least torque sensors in each of joints J1 to J3 used to calculate the force for each joint and force sensor input apparatus outputs the external force calculation result in par. 0055-0056, the calculation result is interpreted as the external-force upper-limit-value, see interpretation of the external-force upper-limit-value in claim 1 analysis).

	
Regarding Claim 7, Hares as modified by Sato teaches the robot system according to Claim 5 (see Claim 5 analysis). Hares does not teach all of the following but Sato does teach wherein the robot includes a fourth member that is rotationally driven relative to the second member around a third axis extending parallel to the first axis (see at least link 124 in Fig. 1 interpreted as the fourth member and link 123 in Fig. 1 interpreted as the second member), and 
a third torque detector that detects a torque around the third axis (see at least J3 with torque sensor 132 in Fig. 1), 
and the external-force upper-limit-value estimator estimates the external-force upper limit value by using the first external-force upper limit value calculated based on the torque detected by the first torque detector and a third external-force upper limit value calculated based on the torque detected by the third torque detector (see at least torque sensors in each of joints J1 to J3 used to calculate the force for each joint and force sensor input apparatus outputs the external force calculation result in par. 0055-0056, the calculation result is interpreted as the external-force upper-limit-value estimator,  see interpretation of the external-force upper-limit-value in claim 1 analysis).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of Sato and Shimodaira et al (US 20190077017; hereinafter referred to as Shimodaira).

. Regarding Claim 6, Hares as modified by Sato teaches the robot system according to Claim 5 (see Claim 5 analysis).
Hares and Sato fail to explicitly teach the following but Shimodaira does teach estimating the external-force in accordance with root sum square of the first external-force value and the second external-force value (see at least root sum square used to calculate magnitude of three forces and torques in different directions in par. 0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Hares as modified by Sato to incorporate the teachings of Shimodaira wherein the robot controller calculates the magnitude of a resultant force from three different forces using a root sum square. The motivation to incorporate the teachings of Shimodaira would be to increase force detection accuracy (see par. 0012)

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of Sato and Piron et al (US 20160113728; hereinafter referred to as Piron).
Regarding Claim 9, Hares as modified by Sato teaches the robot system according to Claim 5 (see Claim 5 analysis), 
Hares and Sato fail to explicitly teach the following, but Piron does teach wherein the control device determines whether or not the robot is in a specific orientation in which the robot has a possibility of contact that involves the robot receiving an external force that causes the detection of the torques by all of the torque detectors included in the robot to be difficult (see at least detecting that a singularity condition is approached in par. 0104, and singularities described as ““a condition caused by the collinear alignment of two or more robot axes resulting in unpredictable robot motion and velocities.” In par. 0220, collinear alignment of two or more axes is a specific orientation that would make detecting torque at each joint difficult if an external force was applied along those axes, as described in par. 0038-0039 and Fig. 12 of applicant’s specification, Piron is teaching to avoid the same specific orientation), and 
restricts the robot from moving when the robot is determined as being in the specific orientation (see at least all non-inertial motion is ceased in par. 0104, which is interpreted as restricting the robot from moving as much as possible when it is determined to be in the specific orientation of collinear alignment of two or more axes, while restricting inertial motion may not be possible). 


Regarding Claim 10, Hares as modified by Sato and Piron teaches the robot system according to Claim 9 (see Claim 9 analysis). Hares and Sato fail to explicitly teach the following, but Piron does teach: 
 wherein, when the robot is determined as being in the specific orientation, the control device reduces an operating speed of the robot (see at least all non-inertial motion is ceased in response to a singularity condition being approached in par. 0104, ceasing motion is interpreted as reducing operating speed of the robot down to a stop).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Hares as modified by Sato to incorporate the teachings of Piron wherein the robot controller detects when a robot is at risk of being in a singularity conditions of axial alignment that make torque detection difficult and stops the robot. The motivation to incorporate the teachings of Piron would be to avoid robot configurations that cause unpredictable robot motion, which increases safety (see par. 0220)

Regarding Claim 11 Hares as modified by Sato and Piron teaches the robot system according to Claim 9 (see Claim 9 analysis). Hares and Sato fail to explicitly teach the following, but Piron does teach: 
 wherein, when the robot is determined as being in the specific orientation, the control device restricts the robot from moving in a direction of the external force that causes the detection of the torques to be difficult (see at least all non-inertial motion is ceased and joint motion restrictions in par. 0104, ceasing all non-inertial motion is interpreted as ceasing motion in all directions, including motion in a direction of the external force that causes torque detection to be difficult).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Hares as modified by Sato to incorporate the teachings of Piron wherein the robot controller detects when a robot is at risk of being in a singularity conditions of axial alignment that make torque detection difficult and stops the robot. The motivation to incorporate the teachings of Piron would be to avoid robot configurations that cause unpredictable robot motion, which increases safety (see par. 0220).

Allowable Subject Matter
Claim 3-4, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for not providing art rejections: The closest prior art comes from Hares and Sato but the prior art alone or in combination fails to teach estimating a value obtained by dividing the absolute value of the differential torque by a minimum radius from the first axis at a physically contactable position on a surface serving as opposite ends of the second member in a rotational direction  in claim 3 and  a value obtained by dividing the absolute value of the differential torque by a minimum radius from the first axis at a contactable position, due to an installation environment of the robot, on a surface serving as opposite ends of the second member in a rotational direction in Claim 4, and estimates the external-force upper limit value by using only a smaller one of the compared values in combination with all of the other limitations required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda et al (US 20210323148) teaches a robot system that detects external force based on detected torque differential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             
/ROBERT T NGUYEN/           PRIMARY EXAMINER, Art Unit 3664